DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claim 1 has been examined in this application.  This communication is the first action on the merits of this claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2014/0097290 by Leng.

Regarding claim 1, Leng discloses an aerial drone vehicle (paragraph 67 discloses “Aerial vehicles according to embodiments of the present invention may be manned or unmanned”), comprising:
An aerodynamic fuselage (cockpit 1) located along a central longitudinal axis of the vehicle, the front leading edge of the fuselage aligned with the central longitudinal axis, and the lateral width of the fuselage shorter than its vertical height (see Figures 2 and 3);
Four wings affixed to the fuselage and extending transversely away from the approximate center of the fuselage in a generally cruciform configuration (Figure 2 shows struts 5 extending transversely away from the approximate center of the fuselage in a generally cruciform configuration), where a fight-side pair of the wings are affixed to the right side of the fuselage (right struts 5 in Figures 2 and 3), where a left-side pair of the wings are affixed to the left side of the fuselage (left struts 5 in Figures 2 and 3), and where each wing comprises an aerodynamic airfoil (flat plates such as struts 5 comprise a simple airfoil) where the angle of attack of each wing is tilted approximately 45 degrees up from the longitudinal axis of the fuselage relative to the front of the fuselage (Figure 1 shows the angle of attack of each strut 5 being tilted relative to the front of the fuselage, and Figure 3 show the angle of attack of struts 5 facing forward when the fuselage is tilted approximately 45 degrees from the longitudinal axis of the fuselage), and where each wing further includes a fixed vertical motor support arm mounted on the outer end of the wing (3 and 4 are mounted on the outer end of each strut 5), where each of said motor support arms comprises an aerodynamic airfoil with angle of attack approximately aligned with the leading edge of the fuselage (Figure 3 shows wings 3 and 4 being an aerodynamic airfoil with the angle of attack of wings 3 and 4 being approximately aligned with the leading edge of the fuselage);
A fixed motor mount attached to the top of each vertical motor support arm (Figures 1, 3, and 4 show a fixed motor mount attached to the top of each wings 3 and 4 for motors 14);
A motor attached to the top of each fixed motor mount (motors 14) such that the rotational axis of each motor is oriented generally upward and in alignment with each propeller support arm (see motors 14 in Figures 1, 3, and 4); and
A propeller attached at the top of each motor (propellers 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642